Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on (i) Form S-3 (No. 333-25995, 333-62155, 333-33726, 333-54616, 333-60912-01, 333-55866-01, 333-91316-01, 333-102961, 333-102962-01, 333-122424, 333-124471, 333-141491, 333-142584 and 333-153598) and (ii) Form S-8 (No. 333-56343 and 333-122168) of Kinder Morgan Energy Partners, L.P. of our report dated February 18, 2011 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K/A. /s/ PricewaterhouseCoopers LLP Houston, Texas February 22, 2011
